Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 12, and 13 of the current application teaches similar subject matter as the prior art of Sanders et al. (US 2016/0103833).  However claims 1, 12, and 13 are allowed for the reasons pointed out by the applicant’s remarks filed on 10/08/2021.  The previously objected subject matter has been rewritten into independent form.  Specifically, the prior art fails to teach “calculate word-by-word reliability corresponding to each section in the first speech data, convert the first speech data into first text by selecting words having highest reliability for each section” as recited in claim 1, and “calculating word-by-word reliability corresponding to each section in the first speech data, converting the first speech data into first text by selecting words having highest reliability for each section” as recited in claims 12 and 13.
Claims 4-11 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Thomson et al. (2014/0164476) discloses an apparatus and method for providing a virtual assistant.
Chakladar (US 9,613,618) discloses an apparatus and method for recognizing voice and text.
Aoyama et al. (US 8,538,750) discloses a speech communication system and method, and robot apparatus.
Aoyama et al. (US 8,321,221) discloses a speech communication system and method, and robot apparatus.
Aoyama et al. (US 8,209,179) discloses a speech communication system and method, and robot apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672